Citation Nr: 0028328	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-39 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder claimed as a disc condition.

2.  Entitlement to service connection for a psychosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty for training from March 27 
to July 28, 1977.  

This matter arose from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claims for 
service connection for a disc condition and psychosis.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  
During the pendency of this claim, the veteran's file was 
transferred to the RO in Los Angeles, California.  


FINDINGS OF FACT

1.  An unappealed April 1990 rating decision denied 
entitlement to service connection for a discogenic condition 
of the low back.

2.  Additional evidence submitted since April 1990 concerning 
the veteran's disc condition of the low back is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  There is no competent evidence which relates a psychosis 
to service or to any incident of service.




CONCLUSIONS OF LAW

1.  A rating decision in April 1990 which denied entitlement 
to service connection for a discogenic condition of the back 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).

2.  The evidence received since the April 1990 rating 
decision is not new and material; thus, the claim for service 
connection for a discogenic condition of the low back is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 20.1105, 3.156 (a) (1999).

3.  The claim of entitlement to service connection for a 
psychosis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from a low back 
condition and a psychosis that are related to service.  He 
has been treated for chronic low back pain for many years; he 
complains of pain and related symptomatology in his low back.  
He indicates that he has had low back problems since he 
injured his back in service.  With regard to psychosis, he 
maintains that he has developed a psychiatric condition as a 
result of service, and he contends that being struck on the 
head in service contributed to his present mental state.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§  1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
continuously for ninety days or more during a period of war 
or after December 31, 1946, and a psychosis or arthritis 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  If a condition 
noted during service is not shown to have been chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b) (1999).  

In April 1990, the RO denied service connection for 
depression and a back condition characterized as discogenic 
changes.  The veteran's current claim was filed in September 
1994.  The veteran was notified of the 1990 decision and of 
his appellate rights but failed to seek appellate review 
within one year of notification.  Therefore, the 1990 
decision is final and is not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A.  
§ 5108.  

It is pointed out that a psychosis is not the same as 
depression, and that the veteran need not submit new and 
material evidence for the psychosis claim.  This is because a 
newly diagnosed disorder, even if medically related to a 
previously diagnosed disorder, is not the same claim for 
jurisdictional purpose, when it has not been previously 
considered.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) 
(A new claim for service connection for post-traumatic stress 
disorder was not inextricably intertwined with currently 
rated depressive neurosis.)  However, as to the back claim, 
new and material evidence is required.  

I.  Back Condition

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material.  If "the Board finds that no such evidence 
has been offered, that is where the analysis must end."  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new 
and material evidence has been presented, the claim is 
reopened and all the evidence of record must be considered to 
determine whether it is well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Finally, if the claim 
is well grounded, and if VA's duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled, the Board may 
evaluate the merits of the claim.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the three-
step analysis set forth in Elkins), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998), citing 38 C.F.R. § 3.156(a).  This need not 
mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

Initially, the Board notes that the evidence added since the 
1990 final decision includes lay statements and records of VA 
treatment for chronic back pain dating from 1993.  This 
evidence was not previously of record and is considered new.  
The evidence is not significant, though, since it does not 
tend to prove or disprove the veteran's claim.  His claim was 
denied because there was no evidence of a connection between 
a back condition and service.  The evidence is not found to 
be potentially relevant, as it does not address the reason 
why the claim was denied.  It is not disputed that the 
veteran has a current back problem.  However, the fact that 
he had a post-service back problem was known when the case 
was denied in 1990, and the basis for the denial was not the 
existence of a current problem but rather the lack of a 
relationship between a back problem and service.  Thus, the 
Board finds that the evidence added is not new and material, 
and the claim is not reopened.  

The Board notes, parenthetically, that it appears that the RO 
reopened the veteran's claim, and proceeded to determine 
whether the veteran had presented a well-grounded claim for 
service connection.  Nevertheless, the United States Court of 
Appeals for Veterans Claims (Court) has held that, in a 
matter such as this, the Board has a duty to consider the 
issue of whether new and material evidence has been submitted 
to reopen the claim, regardless of the RO's actions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Further, in view of 
the Board's disposition on this matter, the Board finds that 
such consideration will not result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
In this regard, it is noted that the RO denied the claim 
based on the finding it was not well grounded.  However, the 
veteran was provided with the pertinent laws and regulations 
regarding reopening final claims in the October 1995 
Statement of the Case.  

Having found that no new and material evidence has been 
offered, the Board concludes that the veteran's claim of 
entitlement to service connection for a low back disorder 
claimed as a disc condition of the low back must be denied.  
See Butler v. Brown, 9 Vet. App. 167, 171 (1996).

II.  Psychosis

Initially, the Board must determine whether the veteran's 
claim for service connection for a psychosis is well 
grounded.  The veteran must satisfy three elements for a 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 524 U.S. 940 (1998).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

The Board will presume the truthfulness of the evidence for 
the purpose of determining whether a claim is well grounded, 
as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran claims that he has a psychosis that is related to 
service, as demonstrated by his current treatment record.  A 
review of the service medical record shows no complaints or 
treatment for a psychosis.  Although the veteran urges that a 
psychosis originated in service, he has not presented 
competent evidence of a relationship between his current 
psychiatric problems and service.  In the absence of this, he 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is well 
grounded.

As noted, service medical records are negative for complaints 
or findings relating to a psychosis.  Post-service records 
include VA treatment records which show a lengthy history of 
substance abuse treatment including inpatient treatment in 
1982 for alcohol and drug dependency.  The veteran was 
treated in 1986 and 1989 for drug and alcohol problems.  When 
hospitalized in 1988 for back pain, the diagnoses included 
chronic pain syndrome, discogenic low back pain, and 
depression. Treatment records in 1989 and 1990 show 
depression, alcohol dependence and atypical psychosis.  

In VA records dated in September 1993, a diagnosis of 
schizophrenia, paranoid type, is indicated.  That diagnosis 
was noted in subsequent treatment records dated from 1994 to 
1998.  In October 1999, the veteran was admitted to a 
psychiatric unit of a VA hospital for 10 days following a 
violent episode in which the veteran destroyed property and 
made homicidal threats.  A toxicology screen was positive for 
several substances.  The discharge diagnosis was substance-
induced psychotic disorder versus schizophrenia, paranoid 
type.  

Although the veteran has a diagnosis of a current psychosis, 
the record does not demonstrate that he had a chronic 
condition in service or during a presumptive period.  A 
chronic disorder is one for which there is evidence of a 
combination of in-service manifestations sufficient to 
identify a disease entity and observation sufficient to 
establish chronicity (as distinguished from merely isolated 
findings or a diagnosis including the word "chronic").  38 
C.F.R. § 3.303(b).  Entitlement to service connection for a 
disorder shown to have been chronic during service does not 
require evidence of continuity of symptomatology after 
service.  Id.  The Board notes that a psychosis was not shown 
in service or within a year of service.  Further, the veteran 
was not noted to have psychotic problems in service, and as 
such there was no chronic condition in service.  

The Board further finds that the medical evidence of record 
does not show that any psychosis is otherwise related to 
service or to any incident of service, and, as such, he has 
not demonstrated a nexus between the condition and service.  
There is an absence of competent evidence of a causal 
relationship between the condition and either service or any 
incident of service.  It is significant that none of the 
medical reports in the record includes a medical opinion 
relating the veteran's current psychosis to service or to any 
incident of service.  Indeed, the Board observes that even 
the physicians treating the veteran have not indicated a 
causal relationship between a current psychiatric problem and 
service.  Based on the veteran's failure to meet this nexus 
element alone, the Board can only conclude that his claim for 
service connection for a psychosis is not well grounded.  

The only evidence that any current psychosis is related to 
service is the lay statements of the veteran.  However, 
where, as in this case, the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  The record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of a 
psychosis.  Therefore, his lay statements cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection well grounded.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Inasmuch as the statements associated 
with this claim, first recorded many years after service, 
attempt to establish either that a chronic condition existed 
in service or that the veteran has had continuity of 
symptomatology since service, the Board emphasizes that such 
statements are insufficient to establish a well-grounded 
claim based on chronicity or continuity of symptomatology as 
set forth in Savage.  See 38 C.F.R. § 3.303(b),  Savage v. 
Gober, 10 Vet. App. at 498.

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for a 
psychosis, the Board finds that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim for service connection for a psychosis well 
grounded.  As such, there is no further duty on the part of 
the VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
veteran of the evidence required to complete his application.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  The veteran is not entitled to the benefit of the 
doubt in resolving his claim because he has not submitted a 
well-grounded claim.  

Should the veteran submit a well-grounded claim in the 
future, the provisions of 38 C.F.R. § 3.102 (1999) will be 
accorded proper consideration.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder claimed as a disc condition is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychosis is denied.  


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals


 

